Case 0:21-cv-61366-BB Document 10 Entered on FLSD Docket 07/15/2021 Page 1 of 9




 COREY SENAT and ASHANTI LUCAS                          UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF FLORIDA
        Plaintiffs,                                     Miami Division

 vs.                                                    CASE NO.: 2021-CV-61366-BB

 MIAMI AUTO MAX, INC., et al.                           DEFENDANT’S MOTION TO DISMISS

        Defendants.
                                           /


        Defendant, MIAMI AUTO MAX, INC., moves to dismiss the complaint and states:
        1.       On or about 2/11/21, the Plaintiffs filed a 105-paragraph, 16-page, 5-count complaint
 against the Defendants Miami Auto Max, Inc., (“MAM”), its President, Kennya Quesada,
 (“Quesada”) as well as Capitol One National Assn., in Broward County Circuit Court. The
 complaint contains the following counts:
                 Count 1 - Violation of the Federal Odometer Act (49 USC §32701)
                 Count 2 - Violation of FDUPTA (§501.201 et seq)
                 Count 3 - Violation of FDUPTA (§501.201 et seq) - as to only Quesada
                 Count 4 - Fraud
                 Count 5 - Negligent Misrepresentation
 The Complaint was removed to this Court by the Co-Defendant (in which MAM jointed) on the
 basis of Federal Question jurisdiction. MAM had filed a motion to dismiss while the case was
 pending in State Court. In accordance with the Court’s Order regarding removal procedures, this
 motion is re-filed in accordance with local rules.
        2.       Plaintiffs allege that on or about 2/4/19, they bought a used 2018 Chevy Malibu at
 Defendant MAM’s dealership. Plaintiffs attach the Retail Installment Sales Contract (“RISC”) and
 Financing Agreement as Exhibit A. (The also claim they singed a Retail Buyers Order but are not
 in possession of a copy of it). See Complaint, ¶18-21.
        3.       Each of the subject counts fails to state a cause of action1.
        4.       Count 1 fails to state a cause of action against MAM for violation of the Federal
 Odometer Act.
        5.       Count 2 fails to state a cause of action against MAM for violation of FDUPTA

        1
          In its motion to dismiss filed in state court, Defendant had also raised the applicability
 the Arbitration Provision in the subject contract, and noted that Plaintiffs claim, at ¶36 that they
 drafted and timely delivered an arbitration opt-out notice pursuant to the arbitration provision in
 the RISC - but failed to attach same. Of course, there is no requirement it be attached to a
 complaint filed in Federal Court, and Defendant no longer pursues that argument.
Case 0:21-cv-61366-BB Document 10 Entered on FLSD Docket 07/15/2021 Page 2 of 9




  (§501.201).
          6.      Count 3 pertains to Ms. Quesada who has not yet been served. However, the
 complaint fails to allege any actions on which to impose liability on Ms. Quesada and contains only
 conclusory allegations at ¶3-5, that she is a “control person” as defined by §520.02(4), that she is
 “president, manager and control person” of MAM and “either directly participated in the wrongful
 conduct described below or alternatively ratified such activity upon being informed of same.”
          7.      Count 4 fails to state a cause of action against MAM for Fraud. Plaintiff has failed
 to plead fraud with the requisite particularity.
          8.      Count 6 fails to state a cause of action against MAM for “negligent

 misrepesentation.” The integration clause in the RISC bars any such claims.

                                          Memorandum of Law

          A.      Federal Odometer Act

          Count 1 fails to state a cause of action against MAM for violation of the Federal Odometer

 Act, 44 USC §37201. Plaintiffs allege that the Dealership, MAM, violated the Act “by not providing

 consumer disclosures on the vehicle title. Complaint, ¶ 1. Then, they include a claim in Count 1 that

 MAM also violated Fla. Stat. §319.41 by failing to disclose the vehicle had previously been a rental

 car. Id, ¶15-17, 47. However, they attached as Exhibit C - the Disclosure of Vehicle Lease History -

 which they confirm that the vehicle had been used as a leased vehicle, and which repudiates this

 claim.

          Plaintiffs claim that the dealership failed to obtain a “branded title” and provide the Plaintiffs

 with the actual title certificate for their “examination and signature” as they claim is required by 49

 U.S.C. §32705 and 49 CFR 580.5 and that by somehow signing the title re-assignment as conceded

 in ¶47-49, that the Dealership bypassed the requirements of the Act and Fla. Stat. §319.41.

          The Odometer Act "imposes on car dealers various requirements intended to ensure that

 automobile consumers are provided with accurate statements of a car's mileage." Coleman v. Lazy

 Days RV Ctr., Inc., 2006 WL 2131303, at *3 (M.D. Fla. July 28, 2006). Here, the Plaintiff fails to


                                                      2
Case 0:21-cv-61366-BB Document 10 Entered on FLSD Docket 07/15/2021 Page 3 of 9




 allege any inaccuracy or issue with the subject vehicles odometer. This language prohibits only the

 violation of a regulation promulgated under the section or the making of a false statement in a

 disclosure required by a regulation adopted under the section - nothing more. Therefore, in order for

 Plaintiff to set forth a claim for a violation of this part of the Odometer Act, Plaintiff must point to

 a regulation that Defendant's conduct violated or to a false statement in a "required" disclosure. Beam

 v. Domani Motor Cars, Inc., 922 F. Supp. 2d 1338 (S.D. Fla. 2013)(Section 32705(a)(2) provides,

 "A person transferring ownership of a motor vehicle may not violate a regulation prescribed under

 this section or give a false statement to the transferee in making the disclosure required by such a

 regulation." This language prohibits only the violation of a regulation promulgated under the section

 or the making of a false statement in a disclosure required by a regulation adopted under the section -

 nothing more).

         On case nearly on point, is Bertolotti v. A & L International, S. Disc of Fla. Case no. 16-

 22185, Order on Defendant’s Motion to Dismiss by Judge Cooke entered on 11/17/16 and a copy

 of which is attached hereto. There, the court dismissed with prejudice an Odometer/FDUPTA claim

 holding “Bertolotti does not specifically allege that Defendants intentionally concealed the

 vehicle’s current mileage at the time           of the sale. Rather, Bertolotti contends that

 Defendants failed to

  furnish the Car Fax report or otherwise disclose the condition of the vehicle as “salvage” or

 “rebuilt.” As discussed above, such disclosures are not required under the Federal Odometer

 Act.”

         Here, there is no requirement in Odometer Act that MAM give any “branded title” or include

 a disclosure that the vehicle was formally a rental vehicle. 49 CFR §580.5 provides

         c) In connection with the transfer of ownership of a motor vehicle, the transferor shall
         disclose the mileage to the transferee on the physical or electronic title or, except as noted

                                                    3
Case 0:21-cv-61366-BB Document 10 Entered on FLSD Docket 07/15/2021 Page 4 of 9




         below, on the physical document being used to reassign the title. In the case of a transferor
         in whose name the vehicle is titled, the transferor shall disclose the mileage on the electronic
         title or the physical title, and not on a reassignment document. This disclosure must be signed
         by the transferor and must contain the transferor's printed name. In connection with the
         transfer of ownership of a motor vehicle in which more than one person is a transferor, only
         one transferor need sign the disclosure. In addition to the signature of the transferor, the
         disclosure must contain the following information:

                 (1) The odometer reading at the time of transfer (not to include tenths of miles);

                 (2) The date of transfer;

                 (3) The transferor's printed name and current address;

                 (4) The transferee's printed name and current address; and

                 (5) The identity of the vehicle, including its make, model, year, body type, and
                 vehicle

         No disclosure of the vehicle’s prior history as a rental agreement (which was not even known

 to the Defendant, since it was purchased at auction) was required under the Odometer Act. No

 disclosure other than the disclosure that the Plaintiffs concede was given under Florida law. Despite

 signing a disclosure that the vehicle was previously a rental car, they falsely allege that the first time

 they learned the vehicle had been a rental car, was when their lawyer obtained a vehicle Title History

 which they attached to the complaint as Exhibit B. Id. ¶29-31.

         Most Court "have held that the Odometer Act was only meant to cover fraud related to a

 vehicle's mileage."Hamilton v. O'Connor Chevrolet, Inc., Case No. 02 C 1897, 2004 WL 1403711,

 **9-10 (N.D. Ill. June 23, 2004) (finding no intent to defraud where plaintiffs presented no evidence

 that defendant intended to defraud them with respect to the car's mileage or its odometer reading).

 The court in Hamilton held that "civil liability under the Odometer Act is limited to mileage fraud

 and odometer tampering and plaintiff cannot maintain an action under the Odometer Act where [he]

 makes no allegation of odometer tampering." Id. The defendant in Hamilton failed to comply with

 the Odometer Act by disclosing the vehicle's mileage on the application for vehicle title and

 registration rather than on the title itself. The court found no intent to defraud because the plaintiffs


                                                     4
Case 0:21-cv-61366-BB Document 10 Entered on FLSD Docket 07/15/2021 Page 5 of 9




 admittedly were not challenging the accuracy of the disclosed odometer reading or asserting that

 defendant tampered with the odometer in any way. The court agreed with the defendant, who

 claimed that plaintiffs could not prove the requisite intent to defraud and held that "[t]o hold

 otherwise would expand the meaning of the Federal Odometer Act so that almost any state-law claim

 for fraud [implicating a car sale] would also be a violation of federal law." Id. Other cases have

 rejected attempts to use the Odometer Act as a more generalized car-sale-fraud statute in instances

 where the allegations did not reflect any intent to defraud concerning the car's mileage or any

 allegation of odometer tampering. accord Compton v. Altavista Motors, Inc., 121 F. Supp. 2d 932,

 942 (W.D. Va. 2000) (rejecting claim concerning alleged fraud concerning time when ownership of

 vehicle actually was transferred via title and other transaction documentation).

        In conclusory allegations Plaintiffs claim that somehow, without saying how, that the

 Defendants made a “false statement to a transferee in violation of 49 USC §32705(a) and 49 USC

 CFR §580.4.” Here, the vehicle disclosure bars the claim and they have failed to allege fraud with

 the requisite particularity as noted below regarding the argument as to Count 5 for fraud.

        B. Shotgun Pleadings

        Moreover, the Plaintiffs combine different claims in the same count. In state court, this

 would be a violation of Rule 1.110(f). RHS Corp. v. City of Boynton Beach, 736 So. 2d 1211, (Fla.

 1st DCA 1999); Chaires v. North Florida National Bank, 432 So.2d 183 (Fla. 1st DCA 1983), i.e.

 claims under both the Odometer Act and Florida Statute. Such shotgun pleadings are improper

 under the Federal rules, as well.

        Indeed, in Janet Ryan v. Carnival Corporation, Civil Action No. 19-24150-Civ-Scola

 (10/21/19) DE 20, in a complaint where the Plaintiff asserts various theories of negligence in a single

 paragraph “that contains 15 subparts,” Judge Scola struck the entire complaint as an improper

 shotgun pleading, citing Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294–95 (11th Cir. 2018)

                                                   5
Case 0:21-cv-61366-BB Document 10 Entered on FLSD Docket 07/15/2021 Page 6 of 9




 holding that they violate Federal Rules of Civil Procedure 8(a)(2) and 10(b), “waste scarce judicial

 resources, inexorably broaden the scope of discovery, wreak havoc on appellate court dockets, and

 undermine the public’s respect for the courts.” Id. (quotations and alterations omitted). Judge Scola

 held:

         When presented with a shotgun pleading, a district court “should strike the pleading and
         instruct counsel to replead the case—if counsel could in good faith make the representations
         required by Fed. R. Civ. P. 11(b).” Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1357–58
         (11th Cir. 2018) (“This is so even when the other party does not move to strike the
         pleading.”).
 Id.

         Thus, the Court should dismiss Count 1.

         C.     The FDUPTA (§501.201) Fails to Meet the Particularity Requirements of Rule
 9(b)


         Count 2 fails to state a cause of action against MAM for violation of FDUPTA (§501.201).

 Basically, Plaintiffs regurgitate everything from Count 1. Indeed, in ¶61, plaintiffs re-incorporate

 ¶1-58, o the complaint, i.e., all the allegations in Count 1. For the reasons stated above, Count 2

 improperly combines causes of action and fails to state a cause of action. It further fails to allege

 fraud with particularity as set forth below.

         When a FDUTPA claim sounds in fraud, it should be pled in accordance with the heightened

 pleading standard of Rule 9(b). State Farm Mut. Auto. Ins. Co. v. Performance Orthopaedics &

 Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1327-28 (S.D. Fla. 2017), See also, Casey v. Fla.

 Coastal School of Law, Inc., 2015 U.S. Dist. LEXIS 176281 at *28 (M.D. Fla. 2015); Perret v.

 Wyndham Vacation Resorts, Inc., 846 F. Supp. 2d 1327, 1332 (S.D. Fla. 2012).

         When the complaint is peppered with allegations of fraud, as it certainly is in the instant

 matter, “the plaintiff’s FDUTPA claim sounds in fraud.” Casey, supra, at *28. The Complaint in the

 instant action contains numerous allegations of fraud within the FDUTPA claim.

         Accordingly, because the FDUTPA claim sounds in fraud, Plaintiffs are required to allege

                                                   6
Case 0:21-cv-61366-BB Document 10 Entered on FLSD Docket 07/15/2021 Page 7 of 9




 “specific allegations with respect to each defendant that are sufficient to inform each defendant of

 the nature of his alleged participation in the fraud.” This count must be dismissed. To the extent

 the so-called fraud is based on an Odometer claim that is non-existent, and belied by the Vehicle

 Disclosure plaintiffs attached to the complaint, it should be dismissed with prejudice.

        D.      Plaintiffs have no Damages that are Recognized under FDUTPA

        The standard for determining damages recoverable under FDUTPA is well-defined in case

 law: “The measure of actual damages is the difference in the market value of the product or service

 in the condition in which it was delivered and its market value in the condition in which it should

 have been delivered according to the contract of the parties.” Rollins, Inc. v. Heller, 454 So.2d 580,

 585 (Fla. 3d DCA 1984); see also H & J Paving of Florida, Inc. v. Nextel, Inc., 849 So.2d 1099,

 1101-02 (Fla. 3d DCA 2003).

        Additionally, under FDUTPA, “actual damages” do not include “consequential” damages.

 Rollins, Inc. v. Butland, 951 So.2d 860, 869 (Fla. 2d DCA 2006); see also, KIA Motors America

 Corp. v. Butler, 985 So.2d 1133, 1140 (Fla. 3d DCA 2008) (“FDUPTA ‘actual damages’ do not

 include consequential damages, such as repair damages or resale damages.”).

        Plaintiffs cannot show any damages by virtue of the Vehicle Disclosure that they attached

 to the complaint.


        E.      Fraud

        Count 5 fails to state a cause of action for against MAM for Fraud. Plaintiffs failed to plead

 fraud with the requisite particularity as required by Rule 9(b) as set forth above.

        The elements of common law fraud are "1) a false statement of fact, 2) known by the person

 making the statement to be false at the time it was made, 3) made for the purpose of inducing another

 to act in reliance thereon, 4) action by the other person in reliance on the correctness of the

 statement, and 5) resulting damage to the other person." See Tucci v. Smoothie King Franchises,

                                                   7
Case 0:21-cv-61366-BB Document 10 Entered on FLSD Docket 07/15/2021 Page 8 of 9




 Inc., 215 F. Supp. 2d 1295, 1302 (M.D. Fla. 2002). Rule 9(b) of the Federal Rules of Civil Procedure

 provides that in all averments of fraud, the circumstances constituting fraud shall be stated with

 particularity. According to the Eleventh Circuit, Rule 9(b) may be satisfied if the complaint set forth

 (1) precisely what statements were made in what documents or oral representations or what

 omissions were made, (2) the time and place of each such statement and the person responsible for

 making (or, in the case of omissions, not making) same, and (3) the content of such statements and

 the manner in which they misled the plaintiff, and (4) what the defendants obtained as a consequence

 of the fraud. See Brooks v. Blue Cross and Blue Shield of Florida, Inc., 116 F.3d 1364, 1371 (11th

 Cir. 1997). "The plaintiff must plead facts as to time, place, and substance of the defendant's alleged

 fraud, specifically the details of the defendants' allegedly fraudulent acts, when they occurred, and

 who engaged in them." Hill v. Morehouse Medical Associates, Inc., Case No. 02-14429, 2003 WL

 22019936, *3 (11th Cir. Aug. 15, 2003).

        Count 5 falls short of this standard and should be dismissed. Moreover, to the extent the

 allegations of fraud are the same ones negated by the Vehicle Disclosure attached as Exhibit C to

 the complaint, the count should be dismissed with prejudice.


        F.      “Negligent Misrepesentation” is barred by the Integration Clause

        Should the Plaintiffs be able to satisfy the pleading requirement for fraud as outlined above,

 the same is not true for Count 6 for “negligent misrepesentation” and this Count must be dismissed

 with prejudice. Besides the arguments as to Count 5, a claim for negligent misrepresentation is

 barred by the merger clause in the subject contract, attached as Exhibit B to the complaint provides:

        “ENTIRE AGREEMENT. Your and our entire agreement is contained in this contract. Any
        change to the contract must be in writing signed by our and us.”

         Negligent misrepresentation claims “sound in fraud” and require the heightened pleading

 standard. Lamm v. State St. Bank and Trust, 749 F.3d 938, 951 (11th Cir. 2014). This is to ensure


                                                   8
Case 0:21-cv-61366-BB Document 10 Entered on FLSD Docket 07/15/2021 Page 9 of 9




 that defendants in these actions have notice of the allegedly fraudulent conduct. While an integration

 clause does not bar a claim for fraudulent misrepresentation, it does bar other claims, such as

 negligent misrepresentation. See Weiss v. Cherry, 477 So.2d 12 (Fla. 3d DCA 1985); Wassar v.

 Sasoni, 652 So.2d 411, 412 (Fla. 3d DCA 1995).

        WHEREFORE, Defendant moves to dismiss the complaint and should the Court dismiss the

 Odometer claim, then to dismiss this action for lack of subject matter jurisdiction.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 15, 2021, I have filed the foregoing document with the
 Clerk of Court using the CM/ECF system and that a copy was electronically served upon: Joshua
 Feygin, Esq.; Joshua Feygin, PLLC, 1800 E. Hallandale Beach Blvd.; Ste #85293, Hallandale
 Beach, FL 33009 (josh@jfeyginesq.com); and Darren Newhart, Esq. (Darren@NewhartLegal.com)
 and Rachel B. Cash, Esq.; Burr & Forman LLP, 420 N. 20th St., Suite 3400, Birmingham,
 Alabama 35203 (Email: rcash@burr.com) in the manner specified, either via transmission of Notices
 of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or
 parties who are not authorized to receive Notices of Electronic Filing.

                                                THE PIVNIK LAW FIRM
                                                7700 N. Kendall Drive., Suite 703
                                                Miami, FL 33156
                                                Ph: (305) 670-0095
                                                Pivniklaw@aol.com
                                                JPivniklaw@Pivniklaw.com

                                                By:    S/Jerome A. Pivnik
                                                       Jerome A. Pivnik, Esq.
                                                       Fla. Bar No.: 400408




                                                   9
